DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0053691 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 

Response to Amendment
The amendment filed on 01/11/2022 has been entered:
Claim 1, 57 – 60, 62 – 75, 77 and 78 remain pending in the application;
Claim 1, 57 – 60, 62 – 75, 77 and 78 are amended;


Applicant’s amendments to claim overcome each and every 112 (a) and 112 (b) claim rejections set forth in the Final Office Action mailed on 10/13/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are moot in view of new grounds of rejection:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “the surgical instrument coupled to a robot arm having a robot motor configured to move the robot arm to thereby maneuver the surgical instrument;” “a spatial position tracker including a motion sensor configured to track a movement of the robot motor and thereby determine a real-time spatial position of the time-of-flight receiver;” “and the controller is configured to generate a real- time three-dimensional image of the surface area based on the light data and the determined real- time spatial position of the time-of-flight receiver.” Applicant submitted on p.8 that “For at least this reason, claim 1 distinguishes over Baumann, Benaron, Keller, Heckele, and Garrett, 
First of all, since applicant’s amendment changed the scope of claim, new reference Zhao et al. (US 2012/0290134 A1; published on 11/15/2012) (hereinafter “Zhao”) is introduced in new grounds of rejection to teach all claim limitations in combination with the teaching of cited references.
Second, cited reference Baumann does teach a position sensing means to measure a position and an orientation of the shaft. Since the TOF image sensor is in fixed spatial relationship with the shaft, Baumann further teaches computing 3D data from the TOF image and the measured position and orientation data of the shaft (see Baumann; [0017], [0063]). The only different between the teaching of Baumann and the claimed invention is that the position sensing means of Baumann is not the position sensor to sense the movement of motor as claimed.
Third, newly introduced reference Zhao teaches a robot with arm and motors to drive the arm (see Zhao; [0030]). The motion of arm and motors are tracked by potentiometers or encoders and therefore provide position and orientation of the end effector frame or the camera frame of endoscope (see Zhao; [0066], [0072]; Fig.3, 5). This information can be used to replace the position and orientation measurement as taught in Baumann. By tracking the intermediate frames based on joint/motor potentiometers or encoders, it eases the computation process involved in determining master and slave position and orientation (see Zhao; [0065]) and provide the motivation to replace the position tracking as taught by Baumann.


Regarding the rejection of independent claim 70, applicant amended the claim to include similar limitations as introduced in claim 1, and applicant’s argument submitted on p.9 rely exclusively on the supposed deficiency with respect to the rejection to claim 1. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection to all corresponding dependent claims, applicant’s arguments submitted on p.8 – 10 rely exclusively on the assumed deficiency with respect to the rejection to parent claim 1 and 70. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons stated above.

Overall, applicant’s remarks on p.8 – 10 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 57 – 59 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2013/0162775 A1; published on 06/27/2013) (hereinafter "Baumann"), in view of Zhao et al. (US 2012/0290134 A1; published on 11/15/2012) .

Regarding claim 1, Baumann teaches a surgical tool system for minimally invasive surgery ("… to provide an apparatus for endoscopic 3D data collection" [0008]; “… which advantageously can be used in navigating the shaft or an endoscope, for instance in a surgical application.” [0027]; "As shown schematically in FIG. 1, an endoscope 1 …" [0054]) comprising:
an surgical instrument ("As shown schematically in FIG. 1, an endoscope 1 …" [0054]; see Fig.1) having a proximal portion ("… in the proximal end portion 5 of the shaft …" [0054]) and a distal portion ("... to the distal end portion 8 of the endoscope …" [0054]),
a time-of-flight distance sensor set ("… to transmit the signal radiation from the distal to the proximal end portion of the shaft for reception by a time-of-flight {TOF} image sensor." [0015]) having a time-of-flight light emitter ("The light source generates both a modulated measuring radiation for distance measurement … The light transmitted by the light conductor 7 emerges through the window 4′ in the direction toward the area of the cavity that is to be observed." [0054]) and a time-of-flight receiver ("… a signal radiation enters through the window 4 …" [0055]; "… onto a surface of a TOF image sensor 15." [0056]), the time-of-flight light emitter and the time-of-flight receiver being fixed to the distal portion of the surgical instrument (“… which comprises one or more distal windows 4, 4′ and in which additional optical, mechanical and electronic components are placed.” [0054]; see Fig.1, here the window 4’ for emitting 
a spatial position tracker (“… the apparatus further comprises position-sensing means to record a position and an orientation of the shaft.” [0017]), and thereby determine a real-time spatial position of the time-of-flight receiver (“On the basis of the known association of the position-sensing means with a distal end portion of the shaft, it is possible to draw conclusions from the signals of the position-sensing means about the position and orientation of the distal end portion of the shaft, or of the observation lens situated in it, with respect to the reference coordinate system.” [0017]); and
a controller ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "… and transmits the image data on to a computer 112 …" [0076]; see Fig.5a); 
wherein the time-of-flight light emitter is configured to emit modulated light ("The light source generates both a modulated measuring radiation for distance measurement … The light transmitted by the light conductor 7 emerges through the window 4′ in the direction toward the area of the cavity that is to be observed." [0054]) and the time-of-flight receiver is configured to sense ("… onto a surface of a TOF image sensor 15." [0056]) reflected light emitted by the time-of-flight emitter ("The signal radiation includes a portion that is generated by the measuring radiation through reflection by the surface of the cavity and/or by scattering … An additional portion of the received light, which contains at least a portion of the signal radiation, for example a near-infrared portion, is admitted by the beam splitter 10 in the longitudinal direction of the shaft 2 to an image transmitter 12, which includes rod lenses 13, 13′, 13″ or relay lens systems composed 
the controller is configured to receive the received light data from the time-of-flight distance sensor set ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "These data are transmitted to the computer 112." [0076]; see also connections in Fig.5a), and the controller is configured to calculate a real time distance between at least a part of the distal portion and the surface area ("... and reaches the TOF image sensor 15 to generate spatially resolved distance data ..." [0056]; "The TOF image sensor registers, in pixel-by-pixel form, the intensity of the received signal radiation and the phase shift, that is, the time delay between the emitted measuring radiation and the recorded signal radiation. By means of an evaluation, as indicated for example in EP 1 746 410 A1, the phase shift and thus the time delay corresponding to the time of flight can be ascertained. From the time delay it is possible to reconstruct 3D data that refer to the end portion 67 of the endoscope 61, that is, are relative 3D data." [0075]), and the controller is configured to generate a real-time three-dimensional image of the surface area based on the light data and the determined real-time spatial position of the time-of-flight receiver (“Because of the rigid configuration of the shaft 2, by ascertaining the 
Baumann fails to explicitly teach the surgical instrument coupled to a robot arm having a robot motor configured to move the robot arm to thereby maneuver the surgical instrument; the spatial position tracker including a motion sensor configured to track a movement of the robot motor and thereby determine a real-time spatial position of the time-of-flight receiver; and the emitted modulated light is pulsed light.
However, in the same field of endeavor, Zhao teaches the surgical instrument coupled to a robot arm (“Each of the robotic arm assemblies 122, 128, 129 {also referred to as a “slave manipulator”} and a setup arm.” [0030]; see Fig.1) having a robot motor configured to move the robot arm to thereby maneuver the surgical instrument (“The slave manipulators are robotically moved using motor controlled joints {also referred to herein as “active joints”} in order to manipulate and/or move their respectively held medical devices.” [0030]); 
potentiometers, encoders, or the like.” [0066]; potentiometer and encoder are both well-known motor sensors in the art of robotic arm navigation, see cited pertinent art in later section) and thereby determine a real-time spatial position of the time-of-flight receiver (“It will be appreciated that the slave position and orientation relative to the cart frame 624 is determined in this manner for each arm 10 and in similar fashion for the camera frame 610, through its arm 302, relative to the cart frame 624.” [0066]; see also [0049] and Fig.3, the position and orientation of camera frame 610 is interpreted as the claimed spatial position of the TOF receiver, since the fixed geometric relationship between 610 to endoscope 304 as defined in Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to replace the position and orientation data from the coils sensing as taught by Baumann with the position and orientation data from the potentiometers or encoders as taught by Zhao. By tracking the intermediate frames based on joint/motor potentiometers or encoders, it “eases the computation process involved in determining master and slave position and orientation” (see Zhao; [0065]).
Baumann in view of Zhao fails to explicitly teach the emitted modulated light is pulsed light.
However, in the same field of endeavor, Heckele teaches the time-of-flight light emitter (“Light source that emits modulated light … This makes it possible in particular 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the pulsed modulated light source as taught by Heckele. Doing so would make it possible to “counteract undesirable influences on the color perception of the system” (see Heckele; [0027]).

Regarding claim 57, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, and Heckele further teaches wherein the time-of-flight light emitter and the time-of-flight receiver are configured to have at least two settings of emitting and receiving directions (“In Fig. 4, a first position A of the bendable area 28 and a second position C {dotted} are shown.” [0042]; see Fig.4), and the controller is configured to receive the received light data from at least two parts of the surface area (“In particular, changes in the viewing direction 23 can also be detected and the images generated in the different viewing directions can be combined by the image processing device 20 to form a three-dimensional overall image of the object 8.” [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensing system as taught by Baumann with the bendable portion of imaging system as taught by Heckele. Doing so would make it possible “to form a three-dimensional overall image of the object” (see Heckele; [0043]).

Regarding claim 58, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 57, and Baumann further teaches wherein the time-of-flight light emitter is configured to emit a selected optical axis of the light emitted (“At the distal end of the light conductor 7, a widening lens (not illustrated) can be provided for uniform illumination of an area that is to be observed. The light transmitted by the light conductor 7 emerges through the window 4′ in the direction toward the area of the cavity that is to be observed.” [0054]), and the time-of-flight receiver is configured to receive a selected optical axis of the reflected light sensed thereby (“The optical axis of the image sensor 11 is aligned approximately perpendicular to the shaft longitudinal direction; that is, the surface of the image sensor 11 is situated in the shaft longitudinal direction.” [0055]).

Regarding claim 59, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, and Baumann further teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a stationary modulation frequency (“The measuring radiation is intensity-modulated in sinus shape with a frequency …” [0080]).

Regarding claim 66, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, and Baumann further teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of between 100 MHz and 200 MHz (“The measuring radiation is intensity-modulated in sinus shape .


Claim 60 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Zhao and Heckele, as applied in claim 1, and further in view of Bamji (US 7,405,812 B1; published on 07/29/2008).

Regarding claim 60, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter comprises modulated light with a variable modulation frequency according to a preselected variation pattern.
However, in the same field of endeavor, Bamji teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a variable modulation frequency according to a preselected variation pattern (“As such, source 120 in TOF system 400 emits optical energy having a controllably varied output frequency, rather than a single fixed frequency.” Col.7, Ln.64 – Col.8, Ln.8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the time-varying frequency light source as taught by Bamji. Doing so would make it possible that “The resultant varying spectral spacing of the emitted optical energy reduces likelihood that an adjacent TOF system will at any given time emit 

Regarding claim 67, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of above 200 MHz.
However, in the same field of endeavor, Bamji teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of above 200 MHz (“Typically optical energy source 20 emits … producing optical energy emissions of known frequency {perhaps 30 MHz to a many hundred MHz} for a time period …” Col.2, Ln.21 – 34; here Bamji teaches many hundred MHz as the output frequency for a typical light source, the “many hundred” is from 200 MHz to 900 MHz from the language meaning).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the time-varying frequency light source as taught by Bamji. By using the typical frequency range for TOF optical source, “that phase difference and thus distance Z can be measured for each pixel detector” (se Bamji; Col.2, Ln.21 – 34).


Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Zhao and Heckele, as applied in claim 1, and further in view of Mimeault (US 2010/0277713 A1; published on 11/04/2010).

Regarding claim 62, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter is modulated by pulse duration.
However, in the same field of endeavor, Mimeault teaches wherein the light emitted by the time-of- flight light emitter (“… as a function of the relationship … time of flight … between the driving data and the detected light data …” [0052]) is modulated by pulse duration (“… the source controller 114 is designed to provide an illumination drive signal, such as a constant DC signal or a pulse-width modulated (PWM) signal, that is normally used in lighting systems to produce the required illumination and control its intensity.” [0041]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the modulated source as taught by Mimeault. Doing so would make it possible to “produce the required illumination and control its intensity” (see Mimeault; [0041]).


Claim 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Zhao and Heckele, as applied in claim 1, and further in view of Dunne (US 2014/0071432 A1; published on 03/13/2014).


However, in the same field of endeavor, Dunne teaches wherein the time-of-flight light emitter (“… pulse-based laser systems which utilize a time-of-flight measurement technique …” [0004]) is further configured to emit continuous-wave modulated light (“The instrument 100 also comprises a phase-based, continuous wave, visible light source 118 …” [0025]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. By using a CW light source, it would be possible to provide an instrument “which is inexpensive, reliable and highly accurate and would essentially provide the benefits of both pulse-based and phase-based ranging systems” (see Dunne; [0008]).

Regarding claim 64, Baumann in view of Zhao, Heckele and Dunne teaches all claim limitations, as applied in claim 63, and Dunne further teaches wherein the continuous-wave modulated light is modulated by pulse length (“The TX power is controlled by pulse width modulation coming in on TX_PWR signal {FIG. 7E} from the MCU 402 …” [0069]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. The PWM scheme is set up .


Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Zhao and Heckele, as applied in claim 1, and further in view of Wada et al. (US 5,835,512; published on 11/10/1998) (hereinafter “Wada”).

Regarding claim 65, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, except wherein the time-of-flight light emitter comprises a tunable modulator to selectively switch between preselected wavelengths or wavelengths ranges.
However, in the same field of endeavor, Wada teaches wherein the time-of-flight light emitter comprises a tunable modulator to selectively switch between preselected wavelengths or wavelengths ranges (“When the components are arranged as described above, the outputting light rays having a wavelength in response to the frequency of the RF power source 20 are diffracted in a prescribed direction to be outputted from the acousto-optic crystal 100 …” Col.5, Ln.13 – 24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with tunable light source as taught by Wada. Doing so would make it possible that “only the light rays in response to the frequency of the RF power source 20 .


Claim 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Zhao and Heckele, as applied in claim 1, and further in view of Giordano et al. (US 2003/0089779 A1; published on 05/15/2003) (hereinafter “Giordano”).

Regarding claim 68, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter comprises coherent light with at least one of spatial coherence or temporal coherence.
However, in the same field of endeavor, Giordano teaches wherein the light emitted by the time-of- flight (“… a time-of-flight-type range finding technique …” [0048]) light emitter (“… the light emitting source of the LED 4512 towards a focal point …” [0186]) comprises coherent light with at least one of spatial coherence (“… to produce a spatially-coherent planar light illumination beam …” [0186]) or temporal coherence (“… the current levels provided to such illumination sources are preferably modulated in 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the light source as taught by Giordano. Doing so would make it possible “that produces planar light illumination that substantially overlaps the field of views corresponding to the plurality of linear imaging arrays during image capture operations” (see Giordano; [0061]) and finally provide “compensation to compensate for aspect ratio distortions and jitter distortions” (see Giordano; [0021]).

Regarding claim 69, Baumann in view of Zhao and Heckele teaches all claim limitations, as applied in claim 1, except wherein the light emitted by the time-of- flight light emitter comprises non-coherent light.
However, in the same field of endeavor, Giordano teaches wherein the light emitted by the time-of- flight (“… a time-of-flight-type range finding technique …” [0048]) light emitter (“… a light emitting diode {LED} 4501 …” [0091]) comprises non-coherent light (“… for diverging or spreading out the light rays of the focused light beam along a planar extent to produce a spatially-incoherent planar light illumination beam {PLIB} 4506 …” [0091]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the light source as taught by Giordano. Doing so would make it possible to provide a manipulation of divergence in the produced planner composite .


Claim 70, 71, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Keller et al. (US 6,503,195 B1; published on 01/07/2003) (hereinafter “Keller”), Zhao, Giordano and Benaron et al. (US 5,769,791; published on 06/23/1998) (hereinafter "Benaron").

Regarding claim 70, Baumann teaches a surgical tool system for minimally invasive surgery ("… to provide an apparatus for endoscopic 3D data collection" [0008]; “… which advantageously can be used in navigating the shaft or an endoscope, for instance in a surgical application.” [0027]; "As shown schematically in FIG. 1, an endoscope 1 …" [0054]), comprising: 
a surgical instrument ("As shown schematically in FIG. 1, an endoscope 1 …" [0054]; see Fig.1) having a proximal portion ("… in the proximal end portion 5 of the shaft …" [0054]) and a distal portion ("... to the distal end portion 8 of the endoscope …" [0054]); 
a time-of-flight distance sensor set ("… to transmit the signal radiation from the distal to the proximal end portion of the shaft for reception by a time-of-flight {TOF} image sensor." [0015]) having a time-of-flight light emitter ("The light source generates both a modulated measuring radiation for distance measurement … The light 
a spatial position tracker (“… the apparatus further comprises position-sensing means to record a position and an orientation of the shaft.” [0017]), and thereby determine a real-time spatial position of the time-of-flight receiver (“On the basis of the known association of the position-sensing means with a distal end portion of the shaft, it is possible to draw conclusions from the signals of the position-sensing means about the position and orientation of the distal end portion of the shaft, or of the observation lens situated in it, with respect to the reference coordinate system.” [0017]); and 
a controller ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "… and transmits the image data on to a computer 112 …" [0076]; see Fig.5a) configured to receive the received light data from the time-of-flight distance sensor set ("The control device 104 also serves to control the TOF camera unit 82 and to evaluate signals supplied by it or by the TOF image sensor." [0075]; "These data are transmitted to the computer 112." [0076]; see also connections in Fig.5a), and configured to calculate a real time distance between at least a part of the distal portion and the surface area ("... and reaches the TOF image sensor 15 to generate spatially resolved distance data ..." [0056]; "The TOF image sensor registers, in pixel-by-pixel form, the intensity of the received signal radiation and the phase shift, that is, the time delay between the emitted measuring radiation and the recorded signal radiation. By means of an evaluation, as indicated for example in EP 1 746 410 A1, the phase shift and thus the time delay corresponding to the time of flight can be ascertained. From the time delay it is possible 
wherein the spatial position tracker is configured to track the surgical instrument (“… the apparatus further comprises position-sensing means to record a position and an orientation of the shaft.” [0017]);
wherein the controller is configured to generate a real-time three-dimensional image of the surface area based on the light data and the determined real-time spatial position of the time-of-flight receiver (“Because of the rigid configuration of the shaft 2, by ascertaining the position and orientation of the position-sensing means, if is possible to ascertain the position and orientation of the distal end portion 8 of the shaft 2, in particular of the endoscope objective lens 9 as well as of the images, generated by it, of the observed portion of the surface of the cavity. Consequently, absolute 3D data, based on a coordinate system independent of the endoscope 1, can be computed by the control and evaluation device on the basis of the 3D data recorded by the TOF image sensor 3 l.” [0057]; “As a result, capturing of the position and orientation of the distal end portion 28 of the shaft 22 is possible and thereby a conversion of 3D data collected by the TOF image sensor 31 into absolute 3D data based on the reference coordinate system of the position-recording system.” [0063]).
Baumann fails to explicitly teach the surgical instrument having a structured light projector mounted to the distal portion thereof and configured to project a structured light pattern, the surgical instrument coupled to a robot arm having a robot motor configured to move the robot arm to thereby maneuver the surgical instrument; the emitted light is spatially and temporally coherent light, the time-of-flight light emitter 
However, in the same field of endeavor, Keller teaches the surgical instrument having a structured light projector (“The projector 100 may be any projector capable of projecting patterns of structured light onto the object 106 at a high rate of speed.” Col.5, Ln.15 – 27) mounted to the distal portion thereof (“After the projected light is circularly polarized, the light passes through the first objective lens 718. This lens focuses the light on the object 106.” Col.17, Ln.14 – 34; see Fig.7, the position of lens 718 is at the distal portion of laparoscope 700) and configured to project a structured light pattern (“The projector 100 may be any projector capable of projecting patterns of structured light onto the object 106 at a high rate of speed.” Col.5, Ln.15 – 27), the receiver being configured to sense the structured light pattern (“The camera 102 may comprise any camera capable of sampling reflected light from the object 106 in synchronism with the projection of patterns by the projector 100 and outputting digital signals based on the sampled images …” Col.6, Ln.25 – 41); 
wherein the structured light pattern includes one or more different wavelengths (“The wavelength of the light output from the light source is preferably selected to 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the white light source, associated conductor and lens as taught by Baumann with the structured light projector as taught by Keller. Doing so would make it possible that “real-time structured light depth extraction may be used in any application where high-speed determination of depth information associated with an object is desirable”, “such as laparoscopic surgery, arthroscopic surgery, or any other type of surgery where a camera is used to view the interior of the patient's body” (see Keller; Col.14, Ln.21 – 33).
Baumann in view of Keller fails to explicitly teach the surgical instrument coupled to a robot arm having a robot motor configured to move the robot arm to thereby maneuver the surgical instrument; the emitted light is spatially and temporally coherent light, the time-of-flight light emitter having at least two light sources with different bandwidths from each other, the at least two light sources being operatively interconnected to emit light in an alternating order and configured to prevent interference therebetween; the spatial position tracker including a motion sensor configured to track a movement of the robot motor and thereby determine a real-time spatial position of the time-of-flight receiver.

the spatial position tracker including a motion sensor configured to track a movement of the robot motor (“It will be appreciated that determining the position of the fulcrum frame 630 relative to the cart frame 624 is achieved through appropriately positioned sensors, such as potentiometers, encoders, or the like.” [0066]; potentiometer and encoder are both well-known motor sensors in the art of robotic arm navigation, see cited pertinent art in later section) and thereby determine a real-time spatial position of the time-of-flight receiver (“It will be appreciated that the slave position and orientation relative to the cart frame 624 is determined in this manner for each arm 10 and in similar fashion for the camera frame 610, through its arm 302, relative to the cart frame 624.” [0066]; see also [0049] and Fig.3, the position and orientation of camera frame 610 is interpreted as the claimed spatial position of the TOF receiver, since the fixed geometric relationship between 610 to endoscope 304 as defined in Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to replace the position and orientation data from the coils sensing as taught by Baumann with the position and orientation data from the 
Baumann in view of Keller and Zhao fails to explicitly teach the emitted light is spatially and temporally coherent light, the time-of-flight light emitter having at least two light sources with different bandwidths from each other, the at least two light sources being operatively interconnected to emit light in an alternating order and configured to prevent interference therebetween.
However, in the same field of endeavor, Giordano teaches the time-of-flight (“… a time-of-flight-type range finding technique …” [0048]) light emitter (“… the light emitting source of the LED 4512 towards a focal point …” [0186]) being configured to emit spatially (“… to produce a spatially-coherent planar light illumination beam …” [0186]) and temporally coherent light (“… the current levels provided to such illumination sources are preferably modulated in manner that reduces the temporal coherence of the planar laser illumination …” [0203]; even it is disclosed as reduce coherence, the temporal coherence still remains).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the light source as taught by Giordano. Doing so would make it possible “that produces planar light illumination that substantially overlaps the field of views corresponding to the plurality of linear imaging arrays during image capture operations” (see Giordano; [0061]) and finally provide “compensation to compensate for aspect ratio distortions and jitter distortions” (see Giordano; [0021]).

However, in the same field of endeavor, Benaron teaches the time-of-flight light emitter having at least two light sources with different bandwidths from each other (“… different monochromatic light sources 43-N are provided of which three are illustrated as light sources 43-1, 43-2, and 43-3 … The term monochromatic also should be understood to allow some variation of wavelength within a small bandwidth.” Col.25, Ln.28 – 41), the at least two light sources being operatively interconnected to emit light in an alternating order (“The light sources 43-N are energized according to timing control signals. Preferably, the timing of the operation of light sources 43-N and detector 947 provide for illuminating only one light source 43-N at a time, according to a selected sequence.” Col.25, Ln.42 – 52) and configured to prevent interference therebetween (the interference prevention is inherent result when the light sources are illuminated one by one in sequence).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the endoscopic instrument as taught by Baumann with the laparoscopic application as taught by Benaron. Doing so would make it possible to provide methods “of combining n different wavelengths and coupling them into an optical fiber” (see Benaron; Col.25, Ln.23 – 27) to provide illuminating only one light source at a time (see Benaron; Col.25, Ln.42 – 52) for "interrogating tissue 

Regarding claim 71, Baumann in view of Keller, Zhao, Giordano and Benaron teaches all claim limitations, as applied in claim 70, and Baumann further teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of between 100 MHz and 200 MHz (“The measuring radiation is intensity-modulated in sinus shape with a frequency of, for example, approximately 10 to 100 MHz.” [0080]; here the 100 MHz taught by Baumann is within the claimed range).

Regarding claim 77, Baumann in view of Keller, Zhao, Giordano and Benaron teaches all claim limitations, as applied in claim 70, and Baumann further teaches wherein the time-of-flight receiver is positioned proximally to the time-of-flight light emitter on the distal portion of the laparoscopic instrument ("The light transmitted by the light conductor 7 ..." [0054]; "... a signal radiation enters through the window 4, which can be configured as a single unit with the window 4′ ..." [0055]; see position of light conductor and exit window 4' and receive window 4 in Fig.1).

Regarding claim 78, Baumann in view of Keller, Zhao, Giordano and Benaron teaches all claim limitations, as applied in claim 70, and Baumann further teaches wherein the time-of-flight receiver is configured only to receive the reflected light from the at least two light sources propagated within a selectable range of angles (“The observation lens comprises for this purpose, in particular, a lens arrangement, for .


Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Keller, Zhao, Giordano and Benaron, as applied in claim 70, and further in view of Bamji.

Regarding claim 72, Baumann in view of Keller, Zhao, Giordano and Benaron teaches all claim limitations, as applied in claim 70, except wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of above 200 MHz.
However, in the same field of endeavor, Bamji teaches wherein the light emitted by the time-of- flight light emitter comprises modulated light with a frequency of above 200 MHz (“Typically optical energy source 20 emits … producing optical energy emissions of known frequency {perhaps 30 MHz to a many hundred MHz} for a time period …” Col.2, Ln.21 – 34; here Bamji teaches many hundred MHz as the output frequency for a typical light source, the “many hundred” is from 200 MHz to 900 MHz from the language meaning).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the time-varying frequency light source as taught by Bamji. By using .


Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Keller, Zhao, Giordano and Benaron, as applied in claim 70, and further in view of Garrett (US 4,584,720; published on 04/22/1986).

Regarding claim 73, Baumann in view of Keller, Zhao, Giordano and Benaron teaches all claim limitations, as applied in claim 70, except a pulse dumper configured to dump out pulses of the light emitted by the time-of-flight light emitter in a preselected pattern such that the light is further modulated with respect to pulse rep rate.
However, in the same field of endeavor, Garrett teaches a pulse dumper (“A pulse is selected by coupling it to the optical fibre link for transmission by a cavity dumper. Non-selected pulses continue to circulate in the laser cacity.” Col.4, Ln.17 – 27) configured to dump out pulses of the light emitted by the time-of-flight light emitter in a preselected pattern such that the light is further modulate with respect to pulse rep rat (“Light pulses from a mode-locked laser 14 are applied to the cavity dumper 13 so that at the output of the dumper 13 appear only those pulses which represent the group of incoming binary data … the output of the dumper 13 consists of one pulse out of every 20 generated by the laser 14 …” Col.4, Ln.28 – 66; Fig.1 – 3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught .


Claim 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Keller, Zhao, Giordano and Benaron, as applied in claim 70, and further in view of Dunne.

Regarding claim 74, Baumann in view of Keller, Zhao, Giordano and Benaron teaches all claim limitations, as applied in claim 70, except wherein the light emitted by the time-of- flight light emitter comprises continuous-wave modulated light.
However, in the same field of endeavor, Dunne teaches wherein the light emitted by the time-of- flight light emitter (“… pulse-based laser systems which utilize a time-of-flight measurement technique …” [0004]) comprises continuous-wave modulated light (“The instrument 100 also comprises a phase-based, continuous wave, visible light source 118 …” [0025]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. By using a CW light source, it would be possible to provide an instrument “which is inexpensive, reliable and highly accurate and would essentially provide the benefits of both pulse-based and phase-based ranging systems” (see Dunne; [0008]).

Regarding claim 75, Baumann in view of Benaron, Keller, Giordano and Dunne teaches all claim limitations, as applied in claim 74, and Dunne further teaches wherein the continuous-wave modulated light is modulated by pulse length (“The TX power is controlled by pulse width modulation coming in on TX_PWR signal {FIG. 7E} from the MCU 402 …” [0069]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulated light source as taught by Baumann with the CW light source as taught by Dunne. The PWM scheme is set up to provide a very fine control, therefor provides “significantly improved measurement resolution, at low cost with a greater distance measurement capability” (see Dunne; [0069], [0070]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gettings et al. (US 2012/0215358 A1; published on 08/23/2012) provide evidence that potentiometers and encoders are both well recognized motor position sensors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793